DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 27 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12:
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a substantially constant width.  It is unclear at what measurement or term of degree applicant regards a width is no longer substantially constant.

Claim 27:
The term “substantially” in claim 27 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a substantially constant width.  It is unclear at what measurement or term of degree applicant regards a width is no longer substantially constant.

Claim 47:
The term “substantially” in claim 47 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a substantially constant width.  It is unclear at what measurement or term of degree applicant regards a width is no longer substantially constant.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez (WO 2013/061227).

Claim 1:
Martinez discloses a multi-head bolt (fig. 8B), comprising
a bolt shaft (19) defining a longitudinal axis of the multi-head bolt (fig. 8B, page 7, lines 19-22);
a multi-head (flanges, 7) disposed at a first end of the bolt shaft (19), the multi-head (flanges, 7) comprising at least three pawls (7), each pawl (7) having a fixed radial orientation relative to the bolt shaft and having a primary plane being aligned with the longitudinal axis of the bolt shaft and having a support surface and having an angled side that intersects the primary plane and being inelastic and immovable relative to the bolt shaft (figs. 8A and 8B, page 7, lines 19-22 and see annotated reproduction of fig. 8B, below).

    PNG
    media_image1.png
    385
    554
    media_image1.png
    Greyscale


Claim 4:
Martinez discloses the multi-head bolt of claim 1, wherein the pawls (7) extend from the bolt shaft (19) in a star-shape configuration symmetrically relative to an outer circumference of the bolt (fig. 8A, page 7, lines 19-22).

Claim 5:
Martinez discloses the multi-head bolt of claim 1, wherein at least one pawl (7) is in the form of a fin (figs. 8A and 8B).

Claims 1 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niklewicz (WO 2018/069803 A1).

Claim 1:
Niklewicz discloses a multi-head bolt (fig. 1B), comprising
a bolt shaft (101) defining a longitudinal axis of the multi-head bolt (100) (fig. 1B, col. 4, lines 13-15);
a multi-head (105) disposed at a first end of the bolt shaft (101), the multi-head (105) comprising at least three pawls (106, each formed by grooves 107), each pawl (106) having a fixed radial orientation relative to the bolt shaft and having a primary plane being aligned with the longitudinal axis of the bolt shaft and having a support surface and having an angled side that intersects the primary plane and being inelastic and immovable relative to the bolt shaft (fig. 1B, page 2, lines 24-33 and see annotated reproductions of figs. 1B and 8C, below).

    PNG
    media_image2.png
    918
    485
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    816
    962
    media_image3.png
    Greyscale

Claim 4:
Niklewicz discloses the multi-head bolt of claim 1, wherein the pawls (each formed by grooves 107), extend from the bolt shaft (19) in a star-shape configuration symmetrically relative to an outer circumference of the bolt (see figs. 1B and 8C, above).

Claim 15:
Niklewicz discloses the multi-head bolt claim 1, wherein the bolt shaft has a cone end at an opposite end relative to the multi-head to facilitate insertion of a nut (102) (see annotated reproduction of fig. 1B, above).

Claim 16:
Niklewicz discloses the multi-head bolt of claim 1, further comprising a tension-rod-shank (103) fixed to an end of the bolt shaft (101) opposing the multi-head (106), on which shank a nut can be screwed (fig. 1B, page 2, lines 32-34).

Claim 17:
Niklewicz discloses the multi-head bolt of claim 1, wherein the at least three pawls comprises four pawls (see annotated reproduction of fig. 1B, above).

Claim 18:
Niklewicz discloses the multi-head bolt of claim 1, wherein the bolt shaft defines a hole (recess) extending through the bolt shaft at an opposite end relative to the multi-head a for securing a safety split pin (fig. 1, page 2, lines 30-34).

Allowable Subject Matter
Claims 19-26, 28-41 and 45-46 are allowed.
Claims 2-3, 6-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 27 and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 2:
The prior art of record fails to disclose or fairly suggest the multi-head bolt of claim 1, wherein the primary plane for each pawl is parallel to two opposing lateral sides of each respective pawl.

Claim 3:
The prior art of record fails to disclose or fairly suggest the multi-head bolt of claim 1, wherein each pawl has an angled side that intersects the primary plane and wherein a radial distance of the angled side relative to bolt shaft linearly decreases as measured from the support surface to the first end of the bolt.

Claim 6:
The prior art of record fails to disclose or fairly suggest the multi-head bolt of claim 1, wherein the support surface extends perpendicular to the longitudinal axis of the bolt shaft, projecting therewith radially from the bolt shaft’s outer circumference.

Claim 7:
The prior art of record fails to disclose or fairly suggest the multi-head bolt of claim 1, wherein at least one pawl is fin-shaped such that the primary plane lies on the longitudinal axis of the bolt shaft and the support surface is perpendicular to the primary plane.

Claim 19:
The prior art of record anticipates the multi-head bolt as claimed.  However, the prior art of record fails to disclose or fairly suggest a fastener system comprising a plurality of elements each defining an opening extending therethrough, the opening having a shape corresponding to a cross-section profile of the multi-head of the bolt through which opening the multi-head pawls pass in addition to the multi-head bolt as claimed.

Claim 45:
The prior art of record fails to disclose or fairly suggest a multi-head bolt, comprising a bolt shaft defining a longitudinal axis of the multi-head bolt; a multi-head disposed at a first end of the bolt shaft, the multi-head comprising at least three pawls, each pawl having a fixed radial orientation relative to the bolt shaft and having a primary plane being aligned with the longitudinal axis of the bolt shaft and having a support surface, wherein at least one pawl is shaped such that the primary plane lies on the longitudinal axis of the bolt shaft and the support surface is perpendicular to the primary plane, wherein a width of the at least one pawl is at least 15% of a diameter of the bolt shaft and at maximum 65% of the diameter of the bolt shaft.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 28 July 2022, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are not persuasive.  The 35 U.S.C. 112(b) rejection of claims 12 and 27 has been maintained.
On pages 8 and 9, applicant argues the 35 U.S.C 112(b) rejection is improper because the scope of the claimed invention is clearly defined as recited by paragraph [0064] of applicant’s specification as originally filed.  Examiner disagrees.
Paragraph [0064] merely recites “a width of the pawl may be substantially constant along the longitudinal axis” This recitation does not provide notice of the metes and bounds of a substantially constant width.  It is unclear how to establish the metes and bounds of a substantially constant width.  It is unclear at what measurement or term of degree applicant regards a width is no longer substantially constant.  Paragraph [0064] of applicant’s disclosure as originally filed further discusses reasons why one of ordinary skill in the art may vary a width of each pawl to influence the load bearing capacity of the bolt.  However, paragraph [0064] of applicant’s disclosure is insufficient to provide proper notice as to the metes and bounds of a substantially constant width.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 28 July 2022, with respect to claim rejections under 35 U.S.C. 102/103 have been fully considered and are not persuasive.  The 35 U.S.C. 102/103 rejections of claims 1, 4, 5 and 15-18 have been maintained.
On page 9 applicant argues the 35 U.S.C 102(a)(1) rejections are moot because applicant has amended claims.  Examiner disagrees.  As recited above, prior art references attributed to Martinez (WO 2013/061227) and Niklewicz (WO 2018/069803 A1) anticipate claims 1, 4, 5 and 15-18; and, therefore, the rejections are maintained and the application is not in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beardmore et al. (US 2019/0032689 A1) discloses a multi-head bolt.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726